Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 1 of 11
      Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 2 of 11




                                                   TERMS

        1.       Representation and Warranties of Southern Coal and Justice Parties.

                 a. Southern Coal and Justice Parties represent and warrant to Algoma as follows:

                          i. Validity. This Agreement has been duly executed and delivered by
                             Southern Coal and Justice Parties and is a legal, valid, and binding
                             obligation of Southern Coal and Justice Parties enforceable against
                             each of them, joint and severally, in accordance with its terms;

                          ii. Capacity. Southern Coal and Justice Parties each have the capacity to
                              execute, deliver, and carry out the terms and provisions of this
                              Agreement and the transactions contemplated thereby, including but
                              not limited to the ability to make the Payments referenced in Section 2
                              below;

                         iii. Security. Bluestone Resources, Inc. (“Bluestone Resources”), one of
                              the Justice Parties, represents and warrants that it has the financial
                              capacity to fully perform its obligations to Algoma pursuant to this
                              Agreement and the Coal Purchase and Sale Agreement, dated
                              September 22, 2021 (the “Settlement Coal Agreement”)1, and
                              guarantees the performance of Southern Coal and Justice Parties
                              pursuant to this Agreement the Settlement Coal Agreement;

                         iv. Corporate Structure. Bluestone Resources warrants that it will make
                             no changes to its corporate structure or assets that would have the
                             effect of reducing its financial capacity to satisfy the Settlement Value,
                             as defined in Paragraph 2 herein, owed to Algoma in the event of a
                             default of this Agreement or the Settlement Coal Agreement by
                             Southern Coal or the Justice Parties;

                          v. Reliance. Southern Coal and Justice Parties each expressly
                             acknowledge and confirm that the foregoing representations and
                             warranties are being specifically relied upon by Algoma as a material
                             inducement to Algoma to enter into this Agreement; and

                         vi. Survival. The foregoing representations and warranties shall survive
                             the execution and delivery of this Agreement and the documents,
                             agreements, and instruments to be executed or delivered herewith.

        2.       Consideration.

                 a. In settlement of Algoma’s claims asserted in the Second Amended Complaint,
                    Southern Coal and Justice Parties agree to pay to Algoma either: (1) a lump

1
 The specifics of Bluestone Coal Sales Corporation’s and Bluestone Resources’ obligations regarding coal delivery
are set forth in the Settlement Coal Agreement, attached hereto as Ex. A and incorporated herein by reference.


                                                        2
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 3 of 11




          sum cash payment in the amount of $4,425,000.00 (Four million Four
          Hundred Twenty-Five Thousand United States Dollars), paid upon execution
          of this Agreement, or (2) over a three-year period, cash payments and/or coal
          deliveries pursuant to the Settlement Coal Agreement among Algoma and
          Bluestone Coal Sales Corporation totaling $5,750,000.00 (Five Million, Seven
          Hundred Fifty Thousand United States Dollars) (the “Settlement Value”) in
          the following amounts and at the following times:

              i. Assuming Southern Coal and the Justice Parties do not elect to make a
                 single lump sum settlement payment, Southern Coal / Bluestone Coal
                 Sales Corporation shall give written notice to Algoma upon execution
                 of this Agreement of its election to either: (1) make a cash settlement
                 payment in the amount of $1,916,666.00 (One Million, Nine Hundred
                 Sixteen Thousand, Six Hundred Sixty-Six United States Dollars),
                 which payment Algoma must receive upon execution of this
                 Agreement; or (2) make deliveries in the 2021 shipping season of a
                 total of        net tons of coal, as set forth in the Settlement Coal
                 Agreement;

             ii. Prior to July 31, 2021, Southern Coal / Bluestone Coal Sales
                 Corporation shall give written notice to Algoma of its election to
                 either: (1) make a cash settlement payment in the amount of
                 $1,916,666.00 (One Million, Nine Hundred Sixteen Thousand, Six
                 Hundred Sixty-Six United States Dollars), which payment Algoma
                 must receive on or before July 31, 2021; or (2) make deliveries in the
                 2022 shipping season of a total of         net tons of coal, as set forth
                 in the Settlement Coal Agreement;

            iii. Prior to July 31, 2022, Southern Coal / Bluestone Coal Sales
                 Corporation shall give written notice to Algoma of its election to
                 either: (1) make a cash settlement payment in the amount of
                 $1,916,666.00 (One Million, Nine Hundred Sixteen Thousand, Six
                 Hundred Sixty-Six United States Dollars), which payment Algoma
                 must receive on or before July 31, 2022; or (2) make deliveries in the
                 2023 shipping season of a total of         net tons of coal, as set forth
                 in the Settlement Coal Agreement;

            iv. Additionally, Southern Coal shall pre-pay to Algoma interest on the
                outstanding Settlement Value.

                     1. Such interest payments shall be calculated using the US (Fed)
                        prime interest rate as of the date of execution of this
                        Agreement. The Parties expressly agree, however, that the
                        interest rate used to calculate the interest payment shall not be
                        less than 3%, nor shall it be more than 6%. In other words, if
                        the US prime interest rate is less than 3% at the time of the
                        execution of this agreement, the interest payment shall be


                                       3
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 4 of 11




                       calculated using a 3% interest rate. If the US prime interest
                       rate is more than 6% at the time of the execution of this
                       Agreement, the interest payment shall be calculated using a 6%
                       interest rate.

                   2. Upon execution of this Agreement, Southern Coal shall make
                      the interest payment to Algoma for the full cash Settlement
                      Value for the period of April 1, 2020 to March 31, 2021.

                   3. On April 1, 2021, Southern Coal shall make the interest
                      payment to Algoma for the remaining cash Settlement Value
                      for the period of April 1, 2021 to March 31, 2022.

                   4. On April 1, 2022, Southern Coal shall make the interest
                      payment to Algoma for the remaining cash Settlement Value
                      for the period of April 1, 2022 to March 31, 2023.

            v. Additionally, should Southern Coal / Bluestone Coal Sales
               Corporation elect to make coal deliveries to Algoma pursuant to the
               Settlement Coal Agreement in lieu of a cash settlement payment, and
               should Algoma properly terminate the Settlement Coal Agreement
               pursuant to Paragraph 17 therein, Southern Coal / Bluestone Coal
               Sales Corporation must pay to Algoma within seven (7) days in a
               single lump sum payment the remaining Settlement Value due and
               owing to Algoma as of the date of its termination of the Settlement
               Coal Agreement.

            vi. The Payments shall be made by wire transfer of immediately available
                funds using the following wire transfer instructions:

                Bank Name: Royal Bank of Canada
                              602 Queen Street East
                              Sault Ste. Marie, ON P6A 2A4
                Account Number:
                Transit #: 04362
                Bank #: 3
                SWIFT Code: ROYCCAT2

                All payments shall be deemed made at the time Southern Coal and/or
                Justice Parties initiate the wire transfer in accordance with the
                referenced wire transfer instructions.

           vii. In the event that Southern Coal / Bluestone Coal Sales Corporation
                fails to provide written notice to Algoma of its election to provide a
                cash settlement payment or provide coal deliveries by the deadlines set
                forth herein, or in the event Southern Coal / Bluestone Sales
                Corporation fails to make an interest payment as set forth in Paragraph



                                     4
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 5 of 11




                 2(a)(iv), an Event of Default has occurred as defined in Paragraph 2(b)
                 herein, and Algoma may pursue recovery pursuant to the Consent
                 Judgment as set forth in Paragraph 3 herein.

       b. Security

              i. Southern Coal’s performance of its obligations pursuant to this
                 Agreement and Bluestone Coal Sales Corporation’s performance of its
                 obligations pursuant to the Settlement Coal Agreement shall be
                 guaranteed by Bluestone Resources.

             ii. Prior to execution of this Agreement, Bluestone Resources shall
                 provide to Algoma a comfort letter from its independent auditors,
                 suitable to Algoma, showing that Bluestone Resources maintains the
                 financial capacity to perform its obligations and Southern Coal’s
                 obligations pursuant to this Agreement and Bluestone Coal Sales
                 Corporation’s obligations pursuant to the Settlement Coal Agreement.

            iii. Bluestone Resources shall provide an updated comfort letter to
                 Algoma upon reasonable request from time to time.

       c. Event of Default

              i. It is expressly agreed that the failure of Southern Coal / Bluestone
                 Coal Sales Corporation to provide notice of its election to make a
                 settlement payment or coal deliveries for each year by the dates set
                 forth above shall constitute an “Event of Default.”

             ii. Additionally, should Bluestone Resources fail to provide Algoma a
                 comfort letter evidencing that it has the financial ability to perform its
                 obligations pursuant to this Agreement, that failure shall constitute an
                 Event of Default.

            iii. Additionally, should Southern Coal / Bluestone Coal Sales
                 Corporation elect to make a cash settlement payment for any year, the
                 failure of Southern Coal / Bluestone Coal Sales Corporation to make
                 the settlement payment by the payment deadline set forth herein shall
                 constitute an Event of Default.

             iv. Additionally, should Southern Coal /Bluestone Coal Sales Corporation
                 elect to make coal deliveries in lieu of a cash settlement payment for
                 any year, the failure of Southern Coal / Bluestone Coal Sales
                 Corporation at the end of any shipping calendar quarter to make pro
                 rata deliveries of the settlement coal amount, as set forth in the
                 Settlement Coal Agreement, shall constitute an Event of Default.




                                        5
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 6 of 11




              v. Additionally, should Southern Coal / Bluestone Coal Sales
                 Corporation fail to make any interest payment as set forth in Paragraph
                 2(a)(iv), that failure shall constitute an Event of Default.

              vi. Additionally, should Algoma properly terminate the Settlement Coal
                  Agreement pursuant to Paragraph 17 therein, and should Southern
                  Coal/Bluestone Coal Sales Corporation subsequently fail to pay
                  Algoma the remaining Settlement Value due and owing to it within
                  seven (7) days, that failure shall constitute an Event of Default.

             vii. It is also agreed that the filing by Southern Coal or Bluestone Coal
                  Sales Corporation or Bluestone Resources for any form of dissolution
                  or bankruptcy protection shall constitute an Event of Default, the
                  occurrence of which shall permit Algoma to enforce the Consent
                  Judgment defined below in Section 3.

            viii. Algoma is not obligated to notify Southern Coal or the Justice Parties
                  of any Event of Default.

              ix. Upon the occurrence of any Event of Default, the remaining settlement
                  balance is accelerated and immediately due and owing to Algoma.

              x. If an Event of Default occurs, Algoma shall be permitted to enforce
                 the Consent Judgment defined below in Section 3.

 3.    Consent Judgment. Contemporaneously with the execution of this Agreement,
       Algoma, Southern Coal, and Bluestone Resources also will execute a consent
       judgment and stipulation of entry of judgment.

       a. The Parties agree that the court in the Litigation shall retain jurisdiction for
          purposes of enforcing this Agreement.

       b. The stipulation of entry of judgment (“Stipulation of Entry”) shall provide
          for entry of the Consent Judgment in the event that Southern Coal, Bluestone
          Resources, Bluestone Sales Corporation and/or the Justice Parties default
          under their payment obligations under this Agreement or deliveries or other
          obligations pursuant to the Settlement Coal Agreement. The Stipulation of
          Entry shall be in the form attached hereto as Exhibit B.

       c. Southern Coal’s, Bluestone Resources’, Bluestone Coal Sales Corporation’s,
          and the Justice Parties’ obligations to make the Payments pursuant to this
          Agreement and/or Coal Deliveries pursuant to the Settlement Coal Agreement
          shall be secured with a proposed consent judgment in favor of Algoma in the
          form attached hereto as Appendix to Exhibit B (the “Consent Judgment”).
          The Consent Judgment and Stipulation of Entry will be filed by Algoma
          subject to the following conditions:




                                         6
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 7 of 11




               i. Execution of the Consent Judgment by Southern Coal and Bluestone
                  Resources and their counsel shall occur before or concurrently with the
                  execution of this Agreement. In this regard, Southern Coal and
                  Bluestone Resources direct their counsel of record to execute the
                  referenced Consent Judgment and deliver it to counsel for Algoma.
                  Algoma shall have no obligations under this Agreement until receiving
                  the executed Stipulation of Entry and Consent Judgment from
                  Southern Coal and Bluestone Resources.

              ii. Algoma will forebear from filing and enforcing the Consent Judgment
                  unless or until the occurrence of an Event of Default. If an Event of
                  Default occurs, Algoma may file the Consent Judgment with the Court
                  and seek to enforce it. Any payments or coal deliveries made by
                  Southern Coal or Bluestone Coal Sales Corporation prior to an Event
                  of Default will be credited against the Consent Judgment amount.

             iii. If Southern Coal, Bluestone Resources, and/or Bluestone Coal Sales
                  Corporation timely make the Payments and/or coal deliveries as
                  provided in Section 2 and the Settlement Coal Agreement, Algoma
                  will forebear from filing and enforcing the Consent Judgment, and
                  instead will file a notice of satisfaction of judgment and dismissal with
                  prejudice with the Court following receipt of the final Payment, and
                  the Consent Judgment will be held confidential in accordance with
                  Section 8 below.

             iv. Southern Coal and Bluestone Resources expressly agree to the entry
                 and/or domestication of the Consent Judgment in any state where
                 Southern Coal, Bluestone Resources, and/or the Justice Parties have
                 assets.

       d. If the Court requires additional papers from the Parties in connection with the
          Stipulation of Entry or Consent Judgment or requires that the substance of
          those documents takes a form different than Exhibit B, Southern Coal shall
          provide that documentation to Algoma by the Court’s deadline or in any case,
          within one week of any such request by Algoma or the Court.

       e. If the Consent Judgment is not ordered or entered by the Court for any reason,
          this Agreement will remain in full effect. Algoma may pursue any and all
          remedies available at law and equity to enforce the Agreement, regardless of
          whether the Court enters the Consent Judgment.

 4.    Release by Algoma. As further inducement and consideration for this
       Agreement, Algoma, for itself and its present, former and future parent
       corporations, predecessors, successors, subsidiary corporations, related
       companies, divisions, general and limited partnerships, limited liability
       companies, affiliates, trusts, representatives, agents, and attorneys, and their
       respective present, former, and future directors, officers, shareholders, managers,


                                        7
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 8 of 11




       members, partners, employees, trustees, insurers, assigns, transferees, principals,
       agents, and attorneys agrees to fully, finally, forever, and unconditionally release,
       acquit, covenant not to sue and forever discharge Southern Coal and the Justice
       Parties and their present, former and future parent corporations, predecessors,
       successors, subsidiary corporations, related companies, divisions, general and
       limited partnerships, limited liability companies, affiliates, trusts, representatives,
       agents, and attorneys, and their respective present, former, and future directors,
       officers, shareholders, managers, members, partners, employees, trustees,
       insurers, assigns, transferees, principals, agents, and attorneys to the fullest extent
       permitted by law, of and from any and all claims that arise out of, are in any way
       related to, or are based in whole or in part on the subject matter of the Lawsuit;
       provided, however, that any obligations created by or set forth in this Agreement
       or the Settlement Coal Agreement shall not be released.

 5.    Release by Southern Coal and Justice Parties. As further inducement and
       consideration for this Agreement, Southern Coal and Justice Parties and their
       present, former and future parent corporations, predecessors, successors,
       subsidiary corporations, related companies, divisions, general and limited
       partnerships, limited liability companies, affiliates, trusts, representatives, agents,
       and attorneys, and their respective present, former, and future directors, officers,
       shareholders, managers, members, partners, employees, trustees, insurers, assigns,
       transferees, principals, agents, and attorneys, agree to fully, finally, forever, and
       unconditionally release, acquit, covenant not to sue and forever discharge Algoma
       and its present, former and future parent corporations, predecessors, successors,
       subsidiary corporations, related companies, divisions, general and limited
       partnerships, limited liability companies, affiliates, trusts, representatives, agents,
       and attorneys, and their respective present, former, and future directors, officers,
       shareholders, managers, members, partners, employees, trustees, insurers, assigns,
       transferees, principals, agents, and attorneys to the fullest extent permitted by law,
       of and from any and all claims that arise out of, are in any way related to, or are
       based in whole or in part on the subject matter of the Lawsuit; provided, however,
       that any obligations created by or set forth in this Agreement and the Settlement
       Coal Agreement shall not be released.

 6.    Effective Date. This Agreement is effective as of the date that the Agreement,
       Settlement Coal Agreement, Stipulation of Entry, and Consent Judgment are fully
       executed by each and all of the Parties that are signatories to those documents.

 7.    Time is of the Essence. Time is of the essence in the Payments and performance
       of each of the obligations set forth herein and with respect to all conditions to be
       satisfied.

 8.    Confidentiality. The Parties agree to keep confidential the terms of this
       Agreement. Should any Party disclose the terms of this Agreement, then that
       Party shall be liable to any Party damaged by such breach. Because the Court
       requires that this Agreement be filed on the public docket in order to retain
       jurisdiction to enforce this Agreement, the Parties also agree that they will jointly


                                          8
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 9 of 11




       request that the Court approve the filing of a redacted version of this Agreement
       that redacts confidential information, such as pricing, quantity, and quality
       information. Nothing in this Agreement is intended to interfere with the Parties’
       rights to disclose the terms of this Agreement to their attorneys, financial advisors
       and/or accountants, law enforcement, regulators, or as required by law, including
       any valid legal subpoena issued under the authority of any court of competent
       jurisdiction.

 9.    Governing Law and Jurisdiction. This Agreement shall be interpreted under
       the laws of the State of New York, without giving effect to conflict of law
       principles. The Parties consent to the personal jurisdiction of the federal and state
       courts located in the State of New York.

 10.   Severability. Whenever possible, each provision of this Agreement shall be
       interpreted in such manner as to be effective and valid under applicable law, but if
       any provision of this Agreement shall be prohibited by or invalid under applicable
       law, such provision shall be ineffective only to the extent of such prohibition or
       invalidity, without invalidating the remainder of such provision or the remaining
       provisions of this Agreement, it being the Parties’ intention that each and every
       provision of this Agreement be enforced to the fullest extent permitted by
       applicable law.

 11.   Binding on Successors and Assigns. This Agreement shall be binding upon and
       shall inure to the benefit of the Parties and their predecessors, heirs, executors,
       administrators, representatives, successors, assignees, licensees, and transferees.
       No Party may transfer its respective rights or obligations under this Agreement to
       any third party without the prior written consent of the other Party, which may be
       withheld in a Party’s sole, subjective, and absolute discretion and without regard
       to any good faith obligation or reasonable business judgment.

 12.   Unknown Claims. Each of the Parties acknowledges that there is risk that
       subsequent to the execution of this Agreement, it may discover facts or may
       discover, suffer, or incur actions or causes of action which were unknown or
       unanticipated at the time of this Agreement which may have materially affected
       their respective decisions to give the releases contained in this Agreement
       (collectively, the “Unknown Claims”). Despite this knowledge and
       understanding, each of the Parties understands and agrees: (1) that it is assuming
       the risk of each and every category of every Unknown Claim, and (2) that it is
       releasing all claims of every kind or nature whatsoever, known or unknown,
       foreseen or unforeseen, suspected or unsuspected, and in connection herewith.

 13.   No Assignment. Each Party warrants, covenants, and represents that, as of the
       Effective Date, it has not assigned, transferred, or conveyed or purported to have
       assigned, transferred, or conveyed, to any person or entity, any of the released
       claims.




                                         9
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 10 of 11




 14.   Attorneys’ Fees. Upon an Event of Default, it is acknowledged and agreed that
       Algoma shall be entitled to reasonable attorneys’ fees in enforcing the Consent
       Judgment, which includes, but is not limited to, any collection or garnishment
       action instituted by Algoma against Southern Coal, Bluestone Resources, the
       Justice Parties, or any one of them.

 15.   Counterparts. This Agreement may be executed in one or more counterparts and
       provided to the other Parties by email or facsimile, each of which shall be deemed
       an original, and all of which shall collectively constitute one complete original
       Agreement.

 16.   Descriptive Headings: Construction. The headings in this Agreement are
       intended for convenient references only and shall not in any way limit, amplify, or
       be used in interpreting the terms of this Agreement. The masculine, feminine, or
       neutral gender in the singular or plural shall be deemed to include the others
       wherever the context of this Agreement so requires. This Agreement shall not be
       construed against any party hereto as the drafter of this Agreement.

 17.   Voluntary Agreement. The Parties each represent and warrant to the others that
       they are represented by legal counsel of their choice, that they have consulted
       with such counsel regarding this Agreement, that they are fully aware of the terms
       and provisions contained herein and their effect, and that they have voluntarily
       and without coercion or duress of any kind entered into this Agreement.

 18.   Entire Agreement. This Agreement, together with the Settlement Coal
       Agreement, sets forth the entire and integrated agreement of the Parties with
       respect to the subject matter hereof and supersedes all prior negotiations,
       representations, or agreements, either written or oral. All prior communications,
       negotiations, agreements or drafts relating to this Agreement are merged into and
       superseded by this Agreement and the Settlement Coal Agreement. No provisions
       hereof may be amended, nor any right hereunder waived, except by written
       instrument executed by all Parties.




                                       10
Case 1:17-mc-00360-AT-RWL Document 186 Filed 09/23/20 Page 11 of 11
